DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 05, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 05, 2021 was filed after the mailing date of the Final Office Action on July 06, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments with respect to claim(s) 36-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 recites the limitation “the communication” in line 25 of claim 36.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 36-39, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2006/0015404) in view of Madhavapeddi et al. (hereinafter .
Regarding claim 36, Tran discloses a computer-implemented method for sending a command message comprising an offer from a business to a targeted plurality of Subscriber Identity Module (SIM) cards installed on a targeted plurality of mobile devices connected to a mobile network (i.e., central server sends personalized targeted ads and discount offers to individual consumers’ wireless device as shown in the first block of Fig. 6A.  Also, SIM card 872 is installed in mobile phone 870 as shown in Fig. 8), wherein the offer is configured to prompt users of the targeted plurality of mobile devices to call the business, the method comprising: 
receiving, at a server operably connected to the mobile network (i.e., membership service 830 is connected to SMS center 868 and cellular networks as described in paragraphs 0119-0120, 0131 and 0136), a campaign definition from the business (i.e., databases includes a consumer profile database 220/844, and an advertising content database 225/840 of Figs. 2 & 8), wherein the campaign definition comprises criteria comprising a plurality of Mobile Station International Subscriber Directory Numbers (MSISDNs) associated with the targeted plurality of mobile devices to be targeted by the campaign (i.e., target consumers as described in paragraphs 0049, 0054-0057, and 0129), contents of an offer message (i.e., advertising contents (e.g., product information, price, discount level, type of discount, etc.) as described in paragraphs 0049, 0054-0055, and 0057), and a duration of time for the campaign to be active (i.e., start date & expiration date as described in paragraphs 0049, 0054-0055, and 0057);
preparing, at the server, the command message addressed to an application installed on the targeted plurality of SIM cards (i.e., sending SMS message to every phone number associated with the respective distribution list as described in paragraph 0129.  Also, see paragraphs 0053) comprising: 
the contents of the offer message and one or more actionable response options (i.e., the consumer receives the coupon including an option to “clip” the coupon, or clicking on the appropriate button to select “Accept Coupon” as described in paragraph 0060),
executable instructions configured to be processed by the application on the plurality of SIM cards for automatically displaying the offer message (i.e., displaying the ad as described in paragraph 0131-0138) and the one or more actionable response options on the screen of a mobile device (i.e., the consumer receives the coupon including an option to “clip” the coupon, or clicking on the appropriate button to select “Accept Coupon” as described in paragraph 0060); and
sending the communication to the targeted plurality of SIM cards installed on the targeted plurality of mobile devices connected to a network via the plurality of MSISDNs (i.e., sending the targeted advertising message to every phone number associated with the respective distribution list as described in paragraphs 0018, 0034, 0053, 0059, 0129, and 0131-0133).
Tran, however, does not expressly disclose:
wherein the campaign definition comprises criteria comprising a telephone number; and
wherein one of the one or more actionable response options comprises an option to call the business from a mobile device, wherein the option to call is configured to cause a mobile device to call the telephone number when the option to call is selected.
In a similar endeavor, Park discloses a system and method for merchant’s benefit-focused electronic coupon distribution business.  Park also discloses wherein the campaign definition comprises criteria comprising a telephone number (i.e. contact information as described in paragraph 0060 and as shown in Fig. 8).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the targeted consumer to be able to reach the vendors and in turn increase the vendors’ potential profits. 
The combination of Tran, and Park does not expressly disclose the remaining features of this claim.
Furthermore, Macgillivray discloses formatting electronic promotional material for mobile devices.  Macgillivray also discloses:
wherein one of the one or more actionable response options comprises an option to call the business from a mobile device, wherein the option to call is configured to cause a mobile device to call the telephone number when the option to call is selected (i.e., allowing mobile device to call a restaurant as described in paragraph 0043).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to entice and make it more convenient for the user to quickly contact the service provider.  

Regarding claim 37, Tran, Park, and Macgillivray disclose all limitations recited within claims as described above.  Macgillivray also discloses wherein the communication further comprises executable instructions configured to launch an application on the targeted plurality of mobile devices (i.e., an application that enables the ad is displayed as shown in Fig. 2).  

Regarding claim 38, Tran, Park, and Macgillivray disclose all limitations recited within claims as described above.  Macgillivray also discloses receiving, at the server after sending the command message to the targeted plurality of SIM cards, a plurality of responses indicating whether the option to call the business from the mobile device was selected (i.e., the responses to ads is directed back to the system 400 and logged in the ad log 435 as described in paragraph 0067).  

Regarding claim 39, Tran, Park, and Macgillivray disclose all limitations recited within claims as described above.  Macgillivray also discloses logging the plurality of responses (i.e., the responses to ads is directed back to the system 400 and logged in the ad log 435 as described in paragraph 0067).  

Regarding claim 42, Tran, Park, and Macgillivray disclose all limitations recited within claims as described above.  Macgillivray also discloses updating an offer message counter database with the number of the targeted plurality of mobile devices (paragraph 0067).  


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Park, in view of Macgillivray, and further in view of Busch (US 2012/0303455).
Regarding claim 40, Tran, Park, and Macgillivray disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Busch discloses systems and methods to deliver digital location-based content to a visitor at a physical business location.  Busch also discloses determining the number of positive and negative responses in the plurality of responses, and logging in a counter database the positive and negative responses (i.e., recording and providing each user’s response indicating whether the user accepted, rejected, did not respond, or save the content to be viewed later as described in paragraph 0375).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to increase the effectiveness and revenue for the businesses. 


Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Park, in view of Macgillivray, and further in view of Deshpande (US 2010/0198696).
Regarding claim 41, Tran, Park, and Macgillivray disclose all limitations recited within claims as described above.  In addition, Tran also discloses sending a follow-up command message to the targeted plurality of SIM cards, the follow-up message comprising instructions configured to be executed by the application and to display one or more of a confirmation message (i.e., confirmation acknowledgement as described in paragraphs 0102-0103).
In a similar endeavor, Deshpande discloses methods and systems for creating interactive advertisements.  Deshpande also discloses display a thank you message (i.e., displaying a Thank You message as described in paragraph 0026).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to clearly indicate the completion of a transaction.


Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Park in view of Macgillivray, and further in view of Monsowitz et al. (hereinafter “Monsowitz”, US 10,540,693).
Regarding claim 43, Tran, Park, and Macgillivray disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Monsowitz discloses advertisements responsive to coupon states.  Monsowitz also discloses determining whether a previous offer message has been sent to at least one of the plurality of MSISDNs, thereby identifying a contacted mobile device if a previous offer message had been sent to one of the plurality of MSISDNs (col. 1, lines 44-56 and Fig. 1); and 
counting how many previous offer messages have been sent to the contacted mobile device (col. 1, lines 44-56, and Fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to make the best use of the marketing opportunity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/
Primary Examiner, Art Unit 2644